United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JAMES A. HALEY VETERANS MEDICAL
CENTER, Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1718
Issued: April 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 15, 2010 appellant, through her attorney, filed a timely appeal from the
February 12, 2010 Office of Workers’ Compensation Programs’ merit decision denying her
claim for an employment-related injury. Pursuant to the Federal Employees’ Compensation
Act,1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her bilateral arm
condition is causally related to factors of her federal employment.
On appeal appellant’s attorney contends that the February 12, 2010 Office decision was
unreasonable in dismissing the November 10, 2009 statement by Dr. Samuel Joseph, arguing that
it is “well rationalized.”

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 6, 2009 appellant, then a 55-year-old practical nurse, filed an occupational
disease claim (Form CA-2) alleging numbness and tingling bilaterally in her arms due to patient
care, which included transporting up to 45 pounds of equipment up stairs and over sand and
rocks to patient homes.
On February 10, 2009 the Office requested additional factual and medical evidence,
including a detailed description of the employment-related activities which contributed to
appellant’s alleged bilateral arm condition. It also requested a comprehensive medical report
containing a diagnosis, description of her symptoms, the results of examinations and tests, and
medical rationale explaining how her diagnosed condition was causally related to specific factors
of her employment. The Office allotted appellant 30 days to submit additional evidence and
respond to its inquiries.
In a January 29, 2009 medical report, Dr. Eve N. Hanna, Board-certified in occupational
and emergency medicine, diagnosed “transient paresthesia UE’s [upper extremities] – r/o [ruled
out] muscle train, brachial plexus syndrome.”
In a February 25, 2009 magnetic resonance imaging (MRI) scan report, Dr. Dexter G.
Stallworth, a Board-certified radiologist, diagnosed multilevel disc disease at C4-5, C5-6 and
C6-7.
In a March 6, 2009 memorandum, the employing establishment stated that appellant was
required to carry a small document bag to transport paperwork and a rolling bag, the size of a
laptop computer bag, to transport some basic nursing equipment, with a pull-out handle so she
does not have to bend or carry the bag.
In a February 27, 2009 medical report, Dr. Samuel A. Joseph, a Board-certified
orthopedic surgeon, diagnosed progressively worsening cervical spine pain, cervical
radiculopathy and lumbar spine pain.
In a March 5, 2009 medical report, Mandy Morris, a physical therapist, diagnosed
cervical pain and radiculopathy.
Appellant submitted an April 7, 2009 progress note by Dr. Joseph who diagnosed
multilevel degenerative disease, multilevel cervical disc herniation and cervical radiculopathy.
Dr. Joseph administered a C7-T1 cervical epidural injection that day and released appellant to
work on April 8, 2009 with restrictions of no lifting over 30 pounds.
By decision dated May 4, 2009, the Office denied appellant’s claim for compensation
finding that she did not submit sufficient medical evidence to establish a firm diagnosis causally
related to the implicated employment factors.
In a March 16, 2009 MRI scan report of appellant’s lumbar spine, Dr. Robert S. Howard,
a Board-certified radiologist, diagnosed “mineralization of the T12-L1 disc or possibly vacuum
disc phenomenon” and noted early changes of degenerative facet arthrosis at the L4-5 level.

2

On November 19, 2009 appellant, through her attorney, requested reconsideration. In a
November 10, 2009 report, Dr. Joseph stated that appellant sustained an employment-related
injury on April 30, 2009 when a car door hit her head while she was loading her vehicle in the
performance of duty. He indicated that he diagnosed appellant based on “a description of her
daily work duties.” Appellant also submitted a September 21, 2009 narrative statement
confirming the April 30, 2009 employment incident.
By decision dated February 12, 2010, the Office modified the May 4, 2009 decision. It
denied appellant’s claim for compensation on the basis that the medical evidence submitted did
not establish causal relationship, as opposed to lacking a firm medical diagnosis.
LEGAL PRECEDENT
An employee seeking benefits under the Act2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act, that the claim was timely filed within the applicable time
limitation period of the Act, and that an injury3 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician s rationalized opinion on whether there
is a causal relationship between the employee’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.6
2

Id.

3

The Office’s regulations define an occupational disease or illness as a condition produced by the work
environment over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
4

O.W., Docket No. 09-2110 (issued April 22, 2010). See Ellen L. Noble, 55 ECAB 530 (2004).

5

D.R., Docket No. 09-1723 (issued May 20, 2010). See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
6

O.W., supra note 4.

3

ANALYSIS
The Board finds that appellant failed to meet her burden of proof to establish that federal
employment factors caused or aggravated her bilateral arm condition. While appellant submitted
a statement in which she identified the factors of employment that she believed caused the
condition, in order to establish a claim that she sustained an employment-related injury, she must
also submit rationalized medical evidence which explains how her bilateral arm condition was
caused or aggravated by the implicated employment factors.7
In a February 27, 2009 medical report, Dr. Joseph diagnosed cervical radiculopathy. In
an April 7, 2009 progress note, he further diagnosed multilevel degenerative disease and
multilevel cervical disc herniation. In a November 10, 2009 statement, Dr. Joseph noted he
diagnosed appellant based on a description of her daily work duties. His reports did not provide
rationalized medical opinion explaining how appellant’s bilateral arm condition was caused or
aggravated by patient care in her federal employment. On appeal counsel for appellant contends
the reports of Dr. Joseph are well rationalized. The Board finds, however, that the physician’s
opinion on causal relationship does not adequately explain how the accepted duties caused or
contributed to her degenerative cervical disease. The evidence is not sufficient to establish the
claim.
In a January 29, 2009 medical report, Dr. Hanna diagnosed transient paresthesia UE’s. In
a February 25, 2009 MRI scan report, Dr. Stallworth diagnosed multilevel disc disease at C4-5,
C5-6 and C6-7. In a March 16, 2009 MRI scan report, Dr. Howard diagnosed mineralization of
the T12-L1 disc, and noted the possibility of vacuum disc phenomenon and early changes of
degenerative facet arthrosis at the L4-5 level. The Board has held that medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.8 The medical reports of Drs. Hanna, Stallworth, and
Howard are therefore insufficient to meet appellant’s burden of proof to establish causal
relationship between her bilateral arm condition and factors of her federal employment as none
of them offer an opinion on causal relationship.
A March 5, 2009 medical report of Ms. Morris is of no probative value. The Board has
held that physical therapists9 are not physicians under the Act.10

7

A.C., Docket No. 08-1453 (issued November 18, 2008); Donald W. Wenzel, 56 ECAB 390 (2005); Leslie C.
Moore, 52 ECAB 132 (2000).
8

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

9

James Robinson, Jr., 53 ECAB 417 (2002); Vickey C. Randall, 51 ECAB 357 (2000); R.C., Docket No. 09-2095
(issued August 4, 2010).
10

5 U.S.C. § 8101(2). Section 8101(2) of the Act provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law.”

4

As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to the indicated employment factors, she
failed to meet her burden of proof to establish a claim.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a bilateral arm condition in the performance of duty causally related to factors of her
federal employment.
ORDER
IT IS HEREBY ORDERED THAT the February 12, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 15, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

